Citation Nr: 0423310	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  00-12 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945 and from November 1945 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran did not sustain an injury to either eye or 
manifest any eye disease while on active duty.

3.  Cataracts of the eyes extracted many years after the 
veteran's separation from service and current macular changes 
of the eyes are not related to service.

4.  Refractive error is not a disease or injury within the 
meaning of applicable legislation.


CONCLUSION OF LAW

A bilateral eye disorder, to include cataracts, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In July 1999, prior to the passage of the VCAA, the RO 
advised the veteran to inform VA as to the dates and places 
of treatment for eye problems by private or VA providers, or 
to advise VA if he had not received any post-service 
treatment.  The RO also advised the veteran to submit private 
medical evidence to VA in support of his claim, or to submit 
a release if he desired VA's assistance in obtaining such 
information.  In August 1999, the RO notified the veteran 
that a VA eye examination would be scheduled in connection 
with his service connection claim.  

Moreover, in December 2000, the RO sent the veteran a 
remedial VCAA notice letter advising him to submit records 
from or identify health care providers who had treated him 
for eye disability.  In addition, the December 1999 rating 
decision and a statement of the case furnished in April 2000 
set forth the regulatory criteria governing entitlement to 
service connection and informed the veteran of the evidence 
considered and the reasons for the denial of his claim for 
service connection for an eye disorder.  Supplemental 
statements of the case furnished in August 2000, May 2001, 
and February 2004 set forth provisions of the VCAA and 
advised the veteran that his claim was denied because a VA 
examining physician had found that his eye disorders were not 
related to incidents or events during his active service.  

The RO's December 2000 letter to the veteran, the statement 
of the case, and the supplemental statements of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, the notice information 
sent to the veteran did advise him that medical evidence 
linking current eye disabilities to his active service was 
needed to support his claim such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled its duty to assist the veteran in this 
case.  It obtained treatment records from the private 
physicians identified by the veteran.  In addition, VA 
afforded the veteran two examinations by eye specialists to 
diagnose his current eye disorders and determine the likely 
etiology of same.  The veteran and his representative have 
not identified any additional evidence which might be 
relevant to his claim.  As such, VA has fulfilled the duty to 
assist pursuant to the VCAA, and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The veteran's service medical records are negative for any 
injury to or disease of the eyes.  At an examination for 
retirement in October 1965, the veteran's eyes were evaluated 
as normal.  His near vision and distant vision, bilaterally, 
were 20/20, and his field of vision was normal.

Records of a private ophthalmologist show that the veteran 
underwent right eye cataract surgery in January 1995 and note 
that he underwent left eye cataract surgery in February 1994.

At a VA eye examination in August 1999, the diagnoses were 
status post cataract extraction in both eyes, with secondary 
pupil distortion of the left eye; mild atrophic macular 
changes; and refractive error.

At a hearing before a hearing officer in June 2000, the 
veteran testified that; in service during World War II, he 
worked outside in the sun as an aircraft mechanic and had 
exposure to aviation fuel, paint, and cleaning solvents in 
that position; he received no medical treatment for his eyes 
until he had cataract surgery; he believed that his cataracts 
were related to sun exposure during service and/or to working 
with fuel, paint, and solvents; and his private treating eye 
doctor had declined to provide him with a statement saying 
that sun exposure had caused his cataracts.  

At a VA eye examination in December 2003, the diagnoses were 
the same as at the VA examination in August 1999.  The 
examiner stated an opinion that it was highly improbable that 
the veteran's cataracts were in any way related to his period 
of active duty.  The examiner reported that the rationale for 
his opinion was that the veteran had no history of ocular 
trauma or any other known cause of cataract related to his 
period of active duty.  

Based on the above the Board notes that there is no competent 
medical evidence that the veteran's cataracts, which were 
extracted in 1994-1995, or his macular changes of the eyes, 
found at the VA examination in August 1999, are related to 
any incident or manifestation during his active military 
service, to include sun exposure or other reported exposure.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  Although the veteran, as a layman, 
is competent to convey matters which can be observed and 
described by a layperson, see 38 C.F.R. § 3.159(a)(2), he is 
not qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  His statement of belief that 
his post-service cataracts were related to in-service sun 
exposure or working with fuel, paint, and solvents is thus 
lacking in probative value.  

In this case the Board emphasizes that the veteran's eye 
problems were first manifested many years after discharge, 
without any reported or documented continuity of 
symptomatology.  The VA examiner, after consideration of the 
veteran's history, specifically ruled out a causal connection 
between cataracts and the veteran's period of service.  There 
is no competent medical evidence refuting that conclusion.  
Nor is there any competent medical evidence of record even 
suggesting a causal connection between macular degeneration 
and the veteran's period of service.  The Board also notes 
that the veteran's currently-diagnosed refractive error is 
not a disability for which service connection may be granted 
under VA laws.  38 C.F.R. § 3.303(c).  There is, in short, no 
competent evidence that any currently-diagnosed eye 
disability is etiologically related to the veteran's period 
of service.   The preponderance of the credible evidence of 
record is thus against the claim of entitlement to service 
connection for a bilateral eye disorder, to include 
cataracts.  As such the benefit of the doubt doctrine does 
not apply and service connection is not warranted.




ORDER

Entitlement to service connection for a bilateral eye 
disorder, to include cataracts, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



